The plaintiff in error was convicted of a violation of chapter 113, Session Laws of 1923, being charged with having transported certain persons in an automobile for hire from Ardmore to Wilson without having first obtained from the Corporation Commission a certificate declaring that public convenience and necessity required such operation and service. The penalty assessed was a fine of $100.
In the petition in error the plaintiff in error challenges the constitutionality of the act as a whole, and particularly that of several separate sections and provisions of the act. He also challenges the sufficiency of the evidence. No briefs have been filed, and the cause has been regularly submitted on the record.
Without passing upon the constitutionality of the act as a whole or any of its features, we find that the information fails to state an offense under the terms of the act. Assuming that under the facts none can be stated, the cause is reversed, with instructions to enter a dismissal.